Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In lines 14-15 of claim 1, “the second fixing member” is indefinite because it is unclear as to whether “a plurality of second fixing members” is referenced or an entirely different second fixing member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-3, 5-8, 10-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al (US 2017/0372110) in view of Halferty et al (US 8,604,906) and Browning et al (US 9,870,033).

As per claim 1 Uehara et al depicts in figure 2 and discloses: An electronic device comprising: a transparent cover 101 { [0045] The cover member 101, for example, is a glass substrate or a resin substrate. Note: the cover is seen to be transparent not only because of the material that forms it but if it where not transparent the display and device would not operate as intended.}; a display 30 comprising a plurality of layers 30A, 30B, 34 & 35 and configured to output an image viewable through the transparent cover 101, wherein the display 30 includes a bottom surface facing in a second direction opposite to the first direction; a biometric sensor 10 including a sensing surface and display 30; a first fixing member 72 configured to attach the sensing surface of the biometric sensor 10 to first fixing member 72 is configured to be heat-curable ; and a plurality of second fixing members 71 configured to attach  the biometric sensor 10 to display 30 at biometric sensor 10, the second fixing member 71 being configured to be curable by light of a specified wavelength, wherein the display 30 is disposed below the transparent cover 101 and the biometric sensor 10 is disposed below the display 30.  { [0157] Next, the display panel 30 is bonded to the adhesive layer 72 (step ST4). Thereafter, the adhesive layer 71 and the adhesive layer 72 are cured by ultraviolet radiation, and the cover member 101, the fingerprint sensor 10, and the display panel 30 are bonded together. In this way, the display device 1 is manufactured. Note:  As the claims are directed to an electronic device, per se, the method limitations “heat-curable” and “curable by light of a specified wavelength” has been accorded weight to the extent that it affects the structure of the completed electronic device.  Note that "[d]etermination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process [i.e. “heat-curable” and “curable by light of a specified wavelength”], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process", In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a "[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e., “heat-curable” and “curable by light of a specified wavelength”] is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations", In re Hirao and Sato, 190 USPQ 685 (CCPA 1976). }

Regarding claim 1 Uehara et al is silent as to: a biometric sensor 10 including a sensing surface and attached to the bottom surface of the display 30.  Regarding claim 1 Halferty et al depicts in figure 2(b) and discloses: a biometric sensor including a sensing surface and attached to the bottom surface of the display in column 4, lines 52-55.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to dispose the biometric sensor of Uehara et al to the bottom surface of the display as taught by Halferty et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to dispose a biometric sensor including a sensing surface and attached to the bottom surface of the display so as to hide the view of the biometric sensor while increasing the display without increasing the surface area of the device.

Regarding claim 1 Uehara et al is silent as to: a plurality of second fixing members . . .  at a plurality of corners of the biometric sensor.  Regarding claim 1 Browning et al depicts in figures 8D & 8E, for example, and discloses: a plurality of second fixing members 868 or 888 . . .  at a plurality of corners of the biometric sensor 866 or 886.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to dispose at a plurality of corners of the biometric sensor of Uehara et al a plurality of second fixing members as taught by Browning et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to dispose a plurality of second fixing members at a plurality of corners of a biometric sensor to secure the sensor without using excessive adhesive thereby reducing cost and simplifying manufacturing.

As per claim 2 Uehara et al depicts in figure 2 and discloses:   The electronic device of claim 1, wherein the biometric sensor 10 includes a side surface 10c formed in a lateral direction; and wherein at least a portion of the second fixing member 71 is attached to the side surface 10c.

As per claim 3 Uehara et al depicts in figures 2 discloses:   The electronic device of claim 1, wherein the plurality of layers 30A, 30B, 34 & 35 of the display 30 comprises a first panel layer 30A and a second panel layer 30B, wherein the partial area of the display 30 comprises an area in which a portion of a first panel layer 30A is exposed when at least a portion of the second panel layer 30B is removed { Note:  As the claims are directed to an electronic device, per se, the method limitation “at least a portion of the second panel layer is removed” has been accorded weight to the extent that it affects the structure of the completed electronic device.  Note that "[d]etermination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process [i.e., “at least a portion of the second panel layer is removed”], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process", In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a "[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e. “at least a portion of the second panel layer is removed”] is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations", In re Hirao and Sato, 190 USPQ 685 (CCPA 1976). }, and wherein the first fixing member 72 is interposed between the first panel layer 30A and the biometric sensor 10.  

As per claim 5 Uehara et al depicts in figure 2 and discloses:   The electronic device of claim 1, wherein the plurality of layers 30A, 30B, 34 & 35 of the display 30 comprises a first panel layer 30A and a second panel layer 30B, wherein the partial area of the display 30 comprises an area in which a portion of a first panel layer 30A is exposed when at least a portion of the second panel layer 30B is removed { Note:  As the claims are directed to an electronic device, per se, the method limitation “at least a portion of the second panel layer is removed” has been accorded weight to the extent that it affects the structure of the completed electronic device.  Note that "[d]etermination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process [i.e., “at least a portion of the second panel layer is removed”], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process", In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a "[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e. “at least a portion of the second panel layer is removed”] is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations", In re Hirao and Sato, 190 USPQ 685 (CCPA 1976). }, wherein the electronic device further comprises an auxiliary layer 35 disposed in the area in which the portion of the first panel layer 30A is exposed {Note: “area”, which is defined as “any particular extent of space or surface” or “a geographical region or tract”, is not set forth with any specificity to distinguish over Uehara et al}, and wherein the first fixing member 72 is interposed between the biometric sensor 10 and the auxiliary layer 35.  

As per claim 7 Uehara et al depicts in figure 4 and discloses:   The electronic device of claim 1, wherein the plurality of layers 30A, 30B, 34 & 35 of the display 30 comprises a first panel layer 30A and a second panel layer 30B including a plurality of sub-layers 31-33 & 36-37, and wherein the first fixing member 72 is interposed between at least one of the plurality of sub-layers 31-33 & 36-37 and the biometric sensor 10.  

Regarding claim 6 Uehara et al is silent as to: The electronic device of claim 5, wherein the auxiliary layer comprises: a black ink layer.  Regarding claim 8 Uehara et al is silent as to: The electronic device of claim 7, wherein the at least one of the plurality of sub-layer comprises: an embossed layer. 

Official notice is taken of the fact that “a black ink layer” and “an embossed layer” is notoriously old and well known in the art. Also, “a black ink layer” and “an embossed layer” is considered to be printed matter absent a functional relationship to the claimed product, an electronic device.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the electronic device of Uehara et al with a black ink layer and an embossed layer as taught in the art.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an electronic device with a black 

As per claim 10 Uehara et al depicts in figure 2 and discloses:   The electronic device of claim 1, wherein the plurality of layers 30A, 30B, 34 & 35 of the display 30 comprises a first panel layer 30A, a second panel layer 30B, and a first circuit board 75 to transmit a signal for driving the display 30, and wherein the partial area of the display 30 comprises a sensor disposing area { An area where sensor 10 is located }  in which a portion of a first panel layer 30A is exposed when at least a portion of the second panel layer 30B and the first circuit board 75 is removed.  removed { Note:  As the claims are directed to an electronic device, per se, the method limitation “at least a portion of the second panel layer and the first circuit board  is removed” has been accorded weight to the extent that it affects the structure of the completed electronic device.  Note that "[d]etermination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process [i.e., “at least a portion of the second panel layer and the first circuit board  is removed”], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process", In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a "[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e. “at least a portion of the second panel layer and the first circuit board  is removed”] is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations", In re Hirao and Sato, 190 USPQ 685 (CCPA 1976). }

As per claim 11 Uehara et al depicts in figure 2 and discloses: The electronic device of claim 10, wherein the sensor disposing area {An area where sensor 10 is located} includes one or more rough edges 10c. { Note: area is not set forth with any specificity to distinguish over Uehara et al}

As per claim 12 Uehara et al depicts in figure 2 and discloses: The electronic device of claim 11, wherein the sensor disposing area {An area where sensor 10 is located} further comprises at least one groove {Located to the left and right of sensor 10 in figure 2} formed on one side of the sensor disposing area and having a size greater than sizes of some of the one or more rough edges 10c. {Note: area is not set forth with any specificity to distinguish over Uehara et al}

As per claim 13 Uehara et al depicts in figure 2 and discloses:   The electronic device of claim 1, further comprising: at least one spacer 110 biometric sensor 10 and the display 30, wherein the second fixing member 71 is disposed between the spacer 110 and the partial area of the display 30.  

Regarding claim 13 Uehara et al is silent as to: at least one spacer 110 interposed between at least one corner of the biometric sensor 10 and the bottom surface of the display 30.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide at least one spacer of Uehara et al interposed between at least one corner of the biometric sensor and the bottom surface of the display.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide at least one spacer interposed between at least one corner of the biometric sensor and the bottom surface 

As per claim 14 Uehara et al depicts in figure 2 and discloses: The electronic device of claim 1, further comprising: at least one groove {Located to the right of sensor 10 in figure 2} formed in at least one corner of the biometric sensor 10, wherein the second fixing member 71 is disposed between the groove and the partial area of the display 30. 

As per claim 15 Uehara et al depicts in figure 2 and discloses: The electronic device of claim 1, further comprising: a sensor circuit 18 connected with the biometric sensor 10; and a second circuit board 76 electrically connecting the biometric sensor 10 with the sensor circuit 18. 

As per claim 17 Uehara et al discloses: The electronic device of claim 16, wherein the board layer comprises: at least one of a silicon layer, an insulated silicon layer, a thin film transistor (TFT) layer, a glass layer, a plastic layer, or a ceramic layer. { [0085] The circuitries 15A, 15B, and 15C are electrically coupled to the flexible substrate 76 and operate according to a control signal from the detection IC 18. Note: board layer 76 is considered to include at least one of a silicon layer, an insulated silicon layer, a thin film transistor (TFT) layer, a glass layer, a plastic layer, or a ceramic layer}

As per claim 18 Uehara et al discloses: The electronic device of claim 16, wherein an area of the first fixing member 72 is smaller than an area of the board layer and larger than an area of the transceiving layer. {figure 2 Note: as shown in figure 2, “an area”, which is not set forth with any specificity, of the first fixing member 72 is smaller than “an area” of the board layer and larger than “an area” of the transceiving layer.}

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al (US 2017/0372110) in view of Halferty et al (US 8,604,906) as applied to claim 1 above, and in further view of Park et al (US 2017/0357842).  Uehara et al as modified by Halferty et al discloses the claimed invention with respect to claim 1 supra.

Regarding claim 9 Uehara et al discloses: The electronic device of claim 1, wherein the plurality of layers 30A, 30B, 34 & 35 of the display 30 comprises a first panel layer 30B and a second panel layer 30A, wherein the partial area of the first panel layer 30B is exposed when at least a portion of the second panel layer 30A is removed, and wherein the electronic device further comprises biometric sensor 10 and the second fixing member 71 and is disposed on the area in which the portion of the first panel layer 30B is exposed. 

With respect to claim 9 Uehara et al as modified by Halferty et al is silent as to: a sealing layer.  Park et al shows in figure 8 sealing layer 40 covering biometric sensor 20.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the electronic device of Uehara et al as modified by Halferty et al with a sealing layer covering a biometric sensor as taught by Park et al. The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an electronic device with a sealing member covering a biometric sensor to insulate and protect.

Regarding claim 16 Uehara et al discloses:   The electronic device of claim 1, wherein the biometric sensor 10 comprises: a board layer facing the   bottom surface of the display 30; and biometric sensor 10 

With respect to claim 16 Uehara et al as modified by Halferty et al is silent as to: a transceiving layer to transmit or receive an ultrasonic wave through the board layer, and wherein the biometric sensor transmits or receives an ultrasonic signal.  Park et al discloses in [0004] the following:  
The fingerprint recognition sensors may be classified into a capacitive type, an optical type, a thermal type, and an ultrasonic type. Among the types of the fingerprint recognition sensors, the fingerprint recognition sensor of a capacitive type recognizes a fingerprint using a capacitance difference based on a distance between a ridge of the fingerprint and a valley of the fingerprint, which is sensed by finely disposed sensing electrodes. (emphasis added)

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the biometric sensor of Uehara et al with a biometric sensor that transmits or receives an ultrasonic signal as taught by Park et al.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a biometric sensor an ultrasonic signal that transmits or receives so as to not require direct contact with the sensor.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al (US 2017/0372110) in view Halferty et al (US 8,604,906) as applied to claim 1 above, and in further view of Kang et al (US 2018/0035923).  Uehara et al as modified by Halferty et al discloses the claimed invention with respect to claim 1 supra.

Regarding claim 4 Uehara et al is silent as to: The electronic device of claim 3, wherein the first panel layer comprises: a polyethylene terephthalate (PET) layer. 

Kang et al discloses in [0088] the following:  “The support members 223 and 224 may be a polymer film such as polyethylene terephthalate (PET) or a glass substrate.”

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify that the first panel layer 30B of Uehara et al included polyethylene terephthalate (PET) layer as taught by Kang et al.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to specify that a first panel layer 30B included polyethylene terephthalate (PET) layer so as to provide a layer that is rigid, lightweight and a good barrier.

Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive.  On page 2, applicant asserts in a title that The Examiner Incorrectly Construes Structures as Processes .  Then in the first paragraph in that entitled section applicant asserts 
Instead, in asserting the rejection, the Examiner appears to argue that these features are only the processes by which the claimed product is manufactured, and thus are accorded no patentable weight. Office Action at 3.

Both the assertion in the title and the body of the section are inaccurate and mischaracterized.  Each and every claim limitation has been considered, accorded patentable weight and rejected supra.  No claim limitation, as purported by applicant, has been accorded no patentable weight.  As stated supra, “the claims are directed to an electronic device, per se, the method limitations “heat-curable” and “curable by light of a specified wavelength” has been accorded weight to the extent that it affects the structure of the completed electronic device. “  This is the correct way and proper way to characterize and interpret method limitations in a product claim.


The limitations speak to BOTH the process of manufacture AND the structure of the components at issue. While it is true that a heat-curable fixing member undergoes a curing process using heat, “heat-curable fixing member” also specifies a structural aspect of the fixing member - it is physically a different chemical than, for example, a UV-curable fixing member. Thus, limitations such as “the first fixing member is configured to be heat-curable” cannot be dismissed as simply product-by-process limitations.

Loss in applicant’s assertion is that the claimed “heat-curable fixing member” does specify a structural component.  The structural component is a member that fixes the biometric sensor to two surfaces.  This follows the guidance in MPEP 2113 that applicant generously reproduced on page 3 in the instant remarks.  The fixing member imparts distinctive structural characteristics to the final product, which are making the claimed sensor firm, set, rigid and stable to the surfaces.  Whether they are cured by light or heat the structural component of the method limitations in a product claim, is a fixing member. 

Applicant further asserts the following on page 3:
That is, under the law, limitations that describe a process of manufacture are limiting and should be given patentable weight when they also convey structure. This is the case here, as explained above. The limitation “heat-curable” in claim 1 is analogous to “injected molded” in Nordt. Thus, because "'the first fixing member is configured to be heat-curable” and “the second fixing member being configured to be curable by light of a specified wavelength” should be given patentable weight, the cited references do not disclose claim 1 since it is undisputed that the references do not disclose these limitations.

Again, each and every limitation has been given patentable weight, contrary to applicant’s assertion.  The method limitation in the product claims have been accorded weight to the extent that it affects the structure of the completed electronic device.  The claimed “first fixing member . . . configured to be heat-curable” affects the completed claimed electronic device, which is a product not a process, to the extent that it is a member that attaches to two surfaces so that the claimed “biometric sensor” “becomes stable or permanent”.  In other words, the resultant product of the method limitation, “first product claim is a member that fixes.  This is similarly true of the “second fixing member . . . configured to be curable by light”.

Allowable Subject Matter
Claims 19-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter in the method for manufacturing an electronic device is the inclusion of 
disposing the sensing surface of the biometric sensor, to which the first fixing member is applied, on a bottom surface of the display; attaching a second fixing member to at least a portion of the biometric sensor to the bottom surface of the display where the sensing surface is attached through the first fixing member, the second fixing member being disposed in a peripheral area of a partial area the bottom surface; hardening the second fixing member; and hardening the first fixing member, wherein the first fixing member is configured to be heat-curable and the second fixing member is configured to be curable by light of a specified wavelength.

This is neither taught nor disclosed by the prior art.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd